Citation Nr: 0424499	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-34 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to January 1946.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California (RO).  In August 
2004, the Board granted a motion by the veteran's 
representative to advance the case on docket due to the 
veteran's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  VA also has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  
3.159(c).  VA also has a limited duty to assist in 
applications to reopen a previously and finally denied claim, 
as it is required to request existing records from Federal 
agency or non-Federal agency sources when sufficient 
information to identify and locate such records is provided.  
38 C.F.R. § 3.159(c)(1)(2)(3).

In September 2001 and at some time prior to March 11, 2002, 
the veteran submitted VA Forms 21-4142 authorizing VA to 
obtain medical records from Cranford L. Scott, M.D., Inc.  VA 
has not attempted to obtain any records from this source.  

The veteran has also submitted a copy of a favorable June 
1992 determination from the Social Security Administration 
(SSA), along with a list of exhibits that includes references 
to medical records from various sources.  The claims file 
does not include copies of any of the identified medical 
records.  

While the RO sent the veteran Veterans Claims Assistance Act 
(VCAA) notice letters in May and December 2001, they do not 
appear to be fully compliant with precedent U.S. Court of 
Appeals for Veterans Claims (Court) decisions interpreting 
the VCAA.  He has not been adequately advised, with 
specificity, of what is needed to establish his claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  He also has not been advised to 
provide any evidence in his possession that pertains to the 
claims.  38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative Court decisions, and any 
other governing issue are fully 
satisfied.  He should be specifically 
advised what is needed to establish his 
claims, of his and VA's respective 
responsibilities in claims development, 
and that he should submit everything he 
has pertinent to his claims.  

2.  The RO should obtain from SSA copies 
of all medical and employment records 
considered in the determination of the 
veteran's entitlement to SSA disability 
benefits.

3.  The RO should obtain copies of all 
records of medical treatment the veteran 
received from Cranford L. Scott, M.D.  

4.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  
The case should then be returned to the Board for further 
consideration, if otherwise in order.  No action is required 
of the appellant unless he is notified.  By this action, the 
Board intimates no opinion as to the ultimate disposition 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

